Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamizo, WO20110247952, in view of Shimomura, US PGPub 2001/0033706 and further in view of Suzuki, US PGPub 2019/0309386 (qualifies under 35 USC 102(a)(2) based on the filing date of the 7/14/17).
Regarding claim 1, Nakamizo discloses a rolling component (6) comprising a surface (surface contacting 3), the rolling component including a fiber flow (the component is a cold forged parts, these parts include a fiber flow as referenced in the background of the document, see 4th paragraph, begins “on the other hand”, in the background portion of translation provided, the claim does not limit the fiber flow thus any forged material would meet this recitation), and no gap between a non-metallic inclusion present on a side of the surface of the rolling component and a base material forming the rolling component exists (third page of attached translation, last paragraph beginning “By subjecting”, which specifically states that the manufacturing method applied in the reference is meant to close the space/gap between metal inclusions 5).

Shimomura teaches that in bearings the Ra can be 0.1 um or less (see paragraphs 0074 and 0088), an Rsk < 0 (discloses negative skewness which is less than 0, see paragraph 0048) for the purpose of providing a finished surface with sufficient durability that is capable of enduring severe conditions during use (see paragraph 0014).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Nakamizo and make the component with a surface that has an Ra [surface roughness] of 0.1 um or less, an Rsk [skewness] < 0, as taught by Shimomura, for the purpose of providing a finished surface with sufficient durability that is capable of enduring severe conditions during use.
Nakamizo in view of Shimomura further discloses processes for setting the roughness that induce compressive residual stress (see paragraph 0059 of Shimomura, shot peening is one process that induces compressive residual stress, Nakamizo further addresses compressive stress during manufacturing but does not specifically address residual stress, see page 5, fifth full paragraph on the page), however Nakamizo in view of Shimomura is silent with regards to the level of compressive residual stress and thus does not disclose that the compressive residual stress is 700 MPa or more.
Suzuki teaches subjecting a bearing raceway to a process that imparts compressive residual stress within the range of 340 MPa-1000 Mpa (see paragraphs 0056-0057, it is further noted that Suzuki discloses regions of different compressive stress but the second region can be any value as long as it’s less than the first, see 
It would have further been obvious to one having ordinary skill in the art to modify Nakamizo in view of Shimomura and select a compressive residual stress of 700 MPa or more, as taught by Suzuki, for the purpose of further improving the service/fatigue life of the bearing.

Regarding claim 4, Nakamizo further discloses that the invention can be applied to bearings (the technical field portion on page 2 of the translation) and making the parts thereof using the disclosed inventive concept of reducing the voids between inclusions.  Nakamizo also discloses that a test bearing where the invention was applied included a thrust type rolling bearing and thus at least two ring elements and a roller, with the ring element being one of the treated elements was made for the purpose of testing (see page 4, last full paragraph on the page of the translation).
Nakamizo does not disclose that the bearing is a radial bearing with an outer ring, an inner ring and a rolling element with the rolling element being on an inner circumferential side of the outer ring and the inner ring being on an inner circumferential side of the rolling element.
However, both Shimomura and Suzuki disclose the treatments to provide particular properties to the bearing can be done on radial type rolling element bearings that include the inner ring, outer ring, and rolling element therebetween.
It would have been obvious to further modify Nakamizo and apply the type of steel to all forms of bearings, as suggested by Nakamizo in the technical field, but also in view of Shimomura and Suzuki which both show radial type rolling element bearings as being where the treatments to the bearing elements are being used.  Applying the teachings of Nakamizo, which discloses bearings in general and specifically a thrust type bearing, to other types of known bearings, such as radial bearings as shown in Shimomura and Suzuki, is not inventive but rather a matter of applying known treatments for bearing elements to different types of bearing elements.  Applying the teachings of Nakamizo to radial type bearings provides the same predictable result of improving rolling fatigue of the bearing, regardless of the type of bearing, by limiting the amount of peeling by closing the voids around inclusions within the steel.
It is further noted that in Nakamizo character 2 is disclosed as the blank and 3 as the molding or punching apparatus that then makes the product 7 in figure 1b, with the rolling part 6.  The shape of 7 is suggestive that it is actually an outer ring of a rolling element bearing with 6 being the raceway surfaces and thus Nakamizo may indeed actually anticipate a radial bearing as well, however since it is inconclusive and not explicit the rejection above is being presented.
   
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamizo, WO20110247952, in view of Shimomura, US PGPub 2001/0033706 and Suzuki, US PGPub 2019/0309386, as applied to claim 1 above, and further in view of Utsmui, USP 5,259,886.
Regarding claim 3, Nakamizo further discloses that in making the product of the invention the metal is degassed to reduce the oxygen content with the metal (see page 4, third full paragraph), however Nakamizo does not provide any disclosure regarding the amount of oxygen present being 5 ppm or more.
Utsumi teaches that a rolling component can be made of a steel material (see at least column 4, line 55-65) having an oxygen content of 5ppm or more (see column 4, line 66-column 5, line 26 discussing the additional components of the steel and states 15ppm or less or 9 ppm or less both of which overlap with the range of 5ppm or more recited by the claims) for the purpose of suppressing the formation of oxygen family non-metallic inclusions (see column 5, lines 20-26).
It would have been obvious to one having ordinary skill in the art to modify Nakamizo and set a specific amount of oxygen content in the steel, including setting the range to 5 ppm or more (covered by the range disclosed by Utsumi of 15ppm or less), as taught by Utsumi, for the purpose of suppressing and/or regulating the formation of oxygen family non-metallic inclusions within the steel and thus controlling the overall amount of inclusions.
Allowable Subject Matter
Claims 2 and 5-12 are allowed.
As stated in the prior action, the following is a statement of reasons for the indication of allowable subject matter:  Claim 2 calls for gaps around non-metallic inclusions on a surface side of the component to be smaller than gaps around the inclusions that are within the interior (at the core) of the material in addition to the fiber flow requirement.  Utsumi while addressing the fiber flow and the presence of inclusions discloses that the product is forged.  Forging, as further pointed out by Utsumi, acts to unify the density of the product, in other words the presences of voids and the size is made so that it is generally even throughout the part.  This is the opposite of what is being claimed.  The invention claimed and disclosed by Applicant is not a forged product and thus allows for different gaps/void sizes and a non-uniform density.  The invention by Applicant is only a surface worked part where the surface is densified leaving the underlying or interior structure generally untouched from the stock material, it is the surface working only that closes gaps on the outer side but not on the inner side.  A forged product cannot be said to have this gap configuration and the disclosure of Utsumi is directed to providing a uniform density, by forging, with the fiber flow and therefore further teaches away from a configuration as claimed in claim 2.  The other cited prior art also relates to forging of the product to have the desired fiber flow but again forging would act to uniform the density of the part and thus teaches away from the final configuration of the instant application.
Similarly claim 5 is defining a method of manufacturing that includes preparing a member with a surface to be worked and a fiber flow, then polishing and after polishing plastically working the surface to have the listed properties and the fiber flow angle of 15 degrees or more.  Shibata, USP 7,685,717, discloses a similar process but is silent to the fiber flow angle relative to the surface, the next closest prior art of record, like Utsumi, are directed to forging a part to have a particular fiber flow which teaches away from both the method claim and the method of Shibata which is directed toward non-forged parts.  In other words a forged part is made during one process that plastically works the full part to achieve the desired result/shape, forging a part to have a particular fiber flow would not be subject to plastic working after polishing as the surface has already been plastically worked when the full product was forged and thus forging to provide a particular fiber flow teaches away from the process/order of operations outlined by claim 5.
The reasons explained for claim 2 and 5 above also hold true for claim 6. 
Claim is 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3 and 4 have been considered but are moot because the new ground of rejection does not rely on the same primary reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656